Exhibit 10.3

 

DENTONS

 

Subordination deed

 

Dated 16 August 2017

 

Evolving Systems, Inc.

(the Parent)

 

Evolving Systems Holdings Limited

(the Company)

 

The companies listed In Schedule 1

(the Original Intra-Group Creditors)

 

East West Bank

(the Senior Creditor)

 

Dentons UKMEA LLP
One Fleet Place
London EC4M 7WS
United  Kingdom
DX2 242

 

--------------------------------------------------------------------------------


 

Subordination deed

 

Dated 16 August 2017

 

Between

 

(1)                                 Evolving Systems Inc., a company
incorporated in Delaware with registered number 2580274 (the Parent);

 

(2)                                 Evolving Systems Holdings Limited, a company
incorporated under the laws of England and Wales with registered number 05272751
having its registered office at 2nd Floor, 31 Chertsey Street, Guildford, Surrey
GU1 4HD (the Company);

 

(3)                                 The Companies listed in Schedule 2
(Obligors) (each an Original Obligor);

 

(4)                                 The companies listed in Schedule 1 (Original
Intra-Group Creditors) (each an Original Intra-Group Creditor); and

 

(5)                                 East West Bank (the Senior Creditor,
together with the Intra-Group Creditors, the Creditors).

 

Recitals

 

A.                                    The Senior Creditor has agreed to make
credit facilities available to the Company on the terms of the Senior Facility
Agreement.

 

B.                                    The Intra-Group Creditors have made loans
to Obligors.

 

C.                                    The Company and the Creditors have agreed
to enter into this Deed to regulate the respective claims of the Creditors
against Obligors.

 

This deed witnesses

 

1                                         Definitions and Interpretation

 

1.1                               Definitions

 

In this Deed:

 

Accession Deed means a deed executed by a person substantially in the form set
out in Schedule 3 (Form of Intra-Group Creditor/Obligor Accession Deed), with
those amendments which the lender may approve or reasonably require.

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and San Francisco.

 

Creditor Debt means the Senior Debt and the Intra-Group Debt. Enforcement Action
means:

 

(a)                                 demanding, or proving for, any Creditor
Debt;

 

(b)                                 taking any step to:

 

(i)            (in the case of the Senior Creditor) enforce any Senior Security,
or to crystallise any floating charge which is Senior Security;

 

--------------------------------------------------------------------------------


 

(ii)           start or join any legal or arbitration proceedings to recover any
Creditor Debt;

 

(Iii)          exercise any right of set-off or combination of accounts in
relation to any Creditor Debt: or

 

(iv)          exercise any right to require a person to acquire any Creditor
Debt:

 

(c)                                  taking any corporate action, legal
proceedings or other procedure or step (including making an application,
presenting a petition, filing or serving a notice or passing a resolution) in
relation to:

 

(i)            an Obligor suspending payments on any of its debts, or any
moratorium of any indebtedness of an Obligor:

 

(ii)           a composition, compromise, assignment or arrangement with an
Obligor or any creditor of an Obligor:

 

(iii)          the winding-up, dissolution, administration or reorganisation (by
voluntary arrangement, scheme of arrangement or otherwise) of an Obligor:

 

(iv)          appointing a liquidator, supervisor, receiver, administrator,
administrative receiver, compulsory manager, trustee or other similar officer in
respect of an Obligor or any of its assets: or

 

(v)           any analogous procedure or steps taken In any jurisdiction; or

 

(d)                                 taking any other step to recover any
Creditor Debt.

 

Finance Document means a Senior Finance Document or a Junior Finance Document
Insolvency Event means, in relation to a Group Company:

 

(a)                                 any resolution being passed or order made
for its winding up, dissolution, administration or reorganisation, or a
moratorium being declared in relation to any of its Indebtedness:

 

(b)                                 any composition, compromise, assignment or
arrangement being made with any of its creditors:

 

(c)                                  any liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer being
appointed in respect of it or any of Its assets; or

 

(d)                                 any analogous procedure or step being taken
in any jurisdiction.

 

Intra-Group Creditor means each Original Intra-Group Creditor and each company
which accedes as an Intra-Group Creditor by executing an Intra-Group Creditor
Accession Deed in accordance with Clause 16.1 (Additional Intra-Group
Creditors).

 

Intra-Group Debt means all liabilities of an Obligor to the Intra-Group
Creditors.

 

Junior Finance Document means the Junior Loan Agreements and any other agreement
or document under which Intra-Group Debt may arise.

 

Junior Loan Agreements means any loan agreement between an Obligor and an Intra-
Group Creditor.

 

Obligor means each Original Obligor and each company which accedes as an Obligor
by executing an Accession Deed in accordance with Clause 16.2 (Additional
Obligors).

 

--------------------------------------------------------------------------------


 

Permitted Junior Payment means a payment permitted under Clause 7.1.1 (Permitted
Junior Payments).

 

Security means a mortgage, charge, pledge. lien, assignment by way of security,
retention of title provision, trust or flawed asset arrangement (for the purpose
of, or which has the effect of, granting security) or other security interest
securing any obligation of any person or any other agreement or arrangement in
any jurisdiction having a similar effect.

 

Senior Debt means all liabilities of the Obligors to the Senior Creditor under
the Senior Finance Documents.

 

Senior Debt Period means the period starting on the date of this Deed and ending
on the date on which the Senior Creditor is satisfied that:

 

(a)                                 the Senior Debt has been fully and finally
discharged; and

 

(b)                                 the Senior Creditor has no further
obligation to provide financial accommodation to the Obligors under the Senior
Finance Documents.

 

Senior Default has the same meaning as the term Event of Default in the Senior
Facility Agreement.

 

Senior Facility Agreement means the facility agreement between among others the
Company and the Senior Creditor dated on or around the date of this Deed.

 

Senior Finance Document has the same meaning as the term Finance Document in the
Senior Facility Agreement.

 

Senior Security means any Security created pursuant to, or evidenced by, the
Senior Finance Documents.

 

Subsidiary has the same meaning as in the Senior Facility Agreement.

 

1.2                               Interpretation

 

1.2.1                     In this Deed, unless otherwise indicated:

 

(a)                                 the headings of Clauses are for ease of
reference only;

 

(b)                                 any reference:

 

(i)            to any document or other agreement, shall be deemed to include
references to such document as amended, extended, novated, supplemented or
replaced from time to time in accordance with this Deed (but not otherwise);

 

(ii)           to liabilities includes any obligation, whether:

 

(A)                               incurred as principal or as surety;

 

(B)                               in respect of indebtedness or not;

 

(C)                               present or future, or actual or contingent; or

 

(D)                               owed jointly or severally or in any other
capacity,

 

and any reference to liabilities owed to a person includes liabilities assigned
or transferred to, or otherwise acquired by, that person at any time;

 

(iii)          to the Company, the Senior Creditor, Obligor and the Intra-Group
Creditors shall be deemed to include their successors, transferees and assigns
(in the

 

--------------------------------------------------------------------------------


 

case of the Company and the Intra-Group Creditors, to the extent permitted
pursuant to this Deed);

 

(iv)                              to the words include(s) or including shall be
construed as being by way of illustration or emphasis only and shall not be
construed as, nor shall they take effect as, limiting the generality of any
preceding words; and

 

(v)                                 to a Creditor recovering any liability,
includes the amount of that liability being reduced by set-off.

 

1.2.2                     A Senior Default is continuing if it is treated as
continuing under the Senior Facility Agreement.

 

1.3                               Effect as a deed

 

This Deed shall take effect as a deed even if it is signed under hand on behalf
of the Senior Creditor.

 

2                                         Status of Obligors

 

2.1                               Purpose of entering this Deed

 

The Obligors enter into this Deed to acknowledge the arrangements between the
Creditors and to give certain undertakings to the Creditors.

 

2.2                               Reliance

 

No undertaking of a Creditor in this Deed is for the benefit of, or is
enforceable by, the Obligors.

 

3                                         Subordination of Intra-Group Debt

 

The Intra-Group Debt is subordinated to the Senior Debt under, and subject to
the terms of, this Deed.

 

4                                         Senior Creditor and Senior Debt

 

4.1                               Amendments to Senior Finance Documents

 

The Intra-Group Creditors agree that the Senior Creditor may amend, waive or
supplement the terms of any Senior Finance Document in accordance with its terms
at any time.

 

4.2                               Enforcement by Senior Creditor

 

The Intra-Group Creditors agree that:

 

(a)                                 nothing in this Deed prevents the Senior
Creditor from taking any Enforcement Action in relation to the Senior Debt or
the Senior Security at any time;

 

(b)                                 the Senior Creditor has no obligation to
take any Enforcement Action in any circumstances; and

 

(c)                                  the Senior Creditor may exercise any rights
and discretions (including the giving or refusal of consents) and perform its
duties under the Senior Finance Documents in the manner it sees fit and solely
having regard to its own interests.

 

5                                         Obligor undertakings

 

During the Senior Debt Period, the Obligors must not, without the consent of the
Senior Creditor:

 

--------------------------------------------------------------------------------


 

(a)                                 make, or help or authorise any other person
to make, any payment of any Intra-Group Debt, in cash or In kind, except for
Permitted Junior Payments;

 

(b)                                 buy or otherwise acquire, or allow any
Subsidiary of it to buy or otherwise acquire, any Intra-Group Debt;

 

(c)                                  discharge or seek to discharge any
Intra-Group Debt by set-off, combination of accounts or otherwise, except for
Permitted Junior Payments;

 

(d)                                 create or allow to subsist any Security over
any of its assets for any Intra-Group Debt;

 

(e)                                  enter into any Junior Finance Document, or
agree to any amendment to a Junior Finance Document, that an Intra-Group
Creditor must not enter into, take the benefit of, or agree to under Clause 6.1
(Negative undertakings);

 

(f)                                   give any financial support (including
taking any participation, giving any guarantee, or making any deposit or
payment) to any person in respect of the Intra-Group Debt or to enable any
person to do so; or

 

(g)                                  take any action which might prejudice the
priorities and subordination which this Deed contemplates.

 

6                                         Intra-Group Creditor undertakings

 

The undertakings in this Clause 6 remain in force during the Senior Debt Period.

 

6.1                               Negative undertakings

 

Each Intra-Group Creditor must not, without the consent of the Senior Creditor:

 

(a)                                 take any Enforcement Action other than as
requested by the Senior Creditor in accordance with Clause 8 (Obligations on
Insolvency);

 

(b)                                 assign or purport to assign or transfer any
Intra-Group Debt to an Obligor, or to any subsidiary of an Obligor;

 

(c)                                  take or allow to subsist any Security or
any financial support (including any participation, guarantee or any deposit)
for, or in respect of, any Intra-Group Debt; or

 

(d)                                 take any action which might prejudice the
priorities and subordination which this Deed contemplates.

 

6.1.2                     At the request of the Senior Creditor, each
Intra-Group Creditor shall promptly notify it of the amount of the Intra-Group
Debt, and of any other information about the Intra-Group Debt the Senior
Creditor may reasonably request.

 

7                                         Intra-Group Debt: permitted actions

 

7.1                               Permitted Junior Payments

 

7.1.1                     Each Obligor may pay to the Intra-Group Creditors
principal, interest and fees in accordance with the terms of a Junior Loan
Agreement if no Stop Notice is then outstanding pursuant to Clause 7.1.2.

 

7.1.2                     While a Senior Default is continuing, the Senior
Creditor may serve a written notice (a Stop Notice) on an Intra-Group Creditor
and an Obligor specifying the Senior Default and suspending Permitted Junior
Payments. Once the Senior Creditor has served a Stop Notice, that Stop Notice
shall be outstanding until the earliest of:

 

(a)                                 the date on which the Senior Default ceases
to be continuing;

 

--------------------------------------------------------------------------------


 

(b)                                 the date on which the Senior Creditor, by
written notice to the Company and the Intra-Group Creditor, cancels the Stop
Notice; and

 

(c)                                  the end of the Senior Debt Period.

 

8                                         Obligations on Insolvency

 

After an Insolvency Event during the Senior Debt Period, each Intra-Group
Creditor must, at the request of the Senior Creditor:

 

(a)                                 prove for the Intra-Group Debt, or take any
other step the Senior Creditor considers necessary to recover the Intra-Group
Debt;

 

(b)                                 direct the trustee in bankruptcy,
liquidator, administrator, assignee or other person distributing an Obligor’s
assets or their proceeds to pay distributions on the Intra- Group Debt direct to
the Senior Creditor until the Senior Debt is irrevocably paid in full; and

 

(c)                                  give any notices and do anything else the
Senior Creditor may reasonably request to give effect to this Clause,

 

and if an Intra-Group Creditor receives or recovers any amount on account of or
in relation to the Intra-Group Debt, it must deal with that amount in accordance
with Clause 9 (Turnover).

 

9                                         Turnover

 

9.1                               Turnover obligation

 

Subject to Clause 9.2 (Exception), if an Intra-Group Creditor receives or
recovers any amount on account of or in relation to the Intra-Group Debt during
the Senior Debt Period, it must promptly:

 

(a)                                 pay to the Senior Creditor an amount of that
receipt or recovery equal to the then outstanding Senior Debt (as certified by
the Senior Creditor) or, if less, the amount received or recovered, for
application towards the Senior Debt; and

 

(b)                                 if the receipt or recovery occurs before an
Insolvency Event and exceeds the then outstanding Senior Debt (as certified by
the Senior Creditor), pay back to the relevant Obligor an amount equal to that
excess.

 

9.2                               Exception

 

Clause 9.1 (Turnover obligation) does not apply to any Permitted Junior Payment
that an Intra-Group Creditor receives or recovers before an Insolvency Event.

 

9.3                               Trust

 

If an Intra-Group Creditor holds any amount which, under the terms of Clause 9.1
(Turnover obligation) it must pay to the Senior Creditor, the Intra-Group
Creditor will hold that amount on trust for the Senior Creditor until it has
done so.

 

10                                  Protection of subordination

 

10.1                        Continuing subordination

 

The subordination provisions in this Deed constitute a continuing subordination
and will extend to the ultimate balance of sums payable by the Obligors to the
Senior Creditor under the Senior Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

--------------------------------------------------------------------------------


 

10.2                        Waiver of defences

 

The provisions of this Deed will not be affected by an act, omission, matter or
thing which, but for this Clause 10.2, would reduce, release or prejudice the
subordination and priorities expressed to be created by this Deed including
(whether or not known to any party):

 

(a)                                 any time, waiver or consent granted to, or
composition with, an Obligor or other person;

 

(b)                                 the release of an Obligor or any other
person under the terms of any composition or arrangement with any creditor of an
Obligor;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of,  an Obligor or other
person or any non presentation or non observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any Security;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or other person;

 

(e)                                  any amendment, novation, supplement,
extension (whether of maturity or otherwise) or restatement (in each case,
however fundamental and of whatsoever nature, and whether or not more onerous)
or replacement of a Finance Document or any other document or security;

 

(f)                                   any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security;

 

(g)                                  any intermediate payment or other discharge
of any of the Senior Debt in whole or in part; or

 

(h)                                 any insolvency or similar proceedings.

 

10.3                        Non-competition

 

During the Senior Debt Period, each Intra-Group Creditor shall not, unless the
Senior Creditor otherwise directs, exercise any right which it may have by
reason of performance by it of its obligations under this Deed or by reason of
any amount being payable, or liability arising under Clause 9 (Turnover):

 

(a)                                 to be indemnified by an Obligor or of
contribution against any person;

 

(b)                                 to take the benefit (whether by way of
subrogation of otherwise) of any rights of, or Security held by, the Senior
Creditor.

 

(c)                                  to claim, rank, prove or vote as a creditor
of an Obligor or its estate in competition with the Senior Creditor; or

 

(d)                                 receive, claim or have the benefit of any
payment. distribution or Security from or on account of an Obligor.

 

10.4                        Appropriations

 

During the Senior Debt Period, the Senior Creditor may:

 

(a)                                 refrain from applying or enforcing any other
moneys, Security or rights held or received by it (or any trustee or agent on
its behalf) in respect of amounts which may be or become payable by an Obligor
or an Intra-Group Creditor under or in connection with this Deed, or apply and
enforce them in such manner and order as it

 

--------------------------------------------------------------------------------


 

sees fit (whether against those amounts or otherwise) and neither the
Intra-Group Creditor nor any Obligor shall be entitled to the benefit of them;
and

 

(b)                                 hold in an interest-bearing suspense account
any moneys received from an Intra- Group Creditor or on account of its
liabilities under this Deed.

 

11                                  Preservation of Intra-Group Debt

 

11.1                        Preservation and accrual of Intra-Group Debt

 

Notwithstanding any term of this Deed postponing, subordinating or preventing
the payment of the Intra-Group Debt:

 

(a)                                 the Intra-Group Debt shall remain owing or
due and payable; and

 

(b)                                 interest, default interest, indemnity and
other payments will accrue on the Intra-Group Debt, in accordance with the terms
of the Junior Finance Documents.

 

11.2                        No waiver

 

No failure to exercise, nor any delay in exercising, any right or remedy in
respect of the Intra- Group Debt because of any term of this Deed shall operate
as a permanent waiver of them.

 

12                                  Power of attorney

 

Each Intra-Group Creditor irrevocably and by way of security appoints each of:

 

(a)                                 the Senior Creditor; and

 

(b)                                 any delegate or sub-delegate of the Senior
Creditor,

 

Jointly and severally as such Intra-Group Creditor’s attorney to do anything
which the Intra- Group Creditor must do under this Deed. A person appointed as
attorney under this Clause may exercise this power in the Intra-Group Creditor’s
name, on its behalf and in such manner as the attorney may in its or his
absolute discretion think fil Each Intra-Group Creditor agrees, promptly on the
request of the Senior Creditor, to ratify and confirm all actions the attorney
has taken in accordance with this Clause.

 

13                                  Amendments

 

13.1                        Amendments In writing

 

Subject to Clause 13.2, no amendment to this Deed shall be effective unless it
is in writing and signed by, or on behalf of, each party to this Deed.

 

13.2                        Amendments agreed between Creditors only

 

The Creditors may amend this Deed without the consent or involvement of the
Company, If the amendment does not relate to the obligations of the Company
under this Deed.

 

14                                  Waivers and consents

 

14.1                        Must be in writing

 

Any consent or waiver given by a party under or in connection with this Deed
will only be effective if it is in writing.  Waiver of one breach does not waive
or imply waiver of any further or other breach.

 

--------------------------------------------------------------------------------


 

14.2                        Limited exercise is not a waiver

 

No failure to exercise, no delay in exercising and no single or partial exercise
of a party’s right or remedy in relation to this Deed shall:

 

(a)                                 adversely affect that right or remedy;

 

(b)                                 waive it; or

 

(c)                                  prevent any further exercise of it or of
any other right or remedy, except to the extent the parties have expressly
agreed otherwise in writing.

 

15                                  Miscellaneous

 

15.1                        Interest on overdue amounts

 

15.1.1              If an Intra-Group Creditor fails to pay any amount payable
by it under this Deed on its due date, it must, on demand by the Senior
Creditor, pay interest on the overdue amount from the due date up to the date of
actual payment (both before and after judgment).

 

15.1.2              The interest referred to in Clause 15.1.1 shall accrue at
the rate which is equal to the aggregate of:

 

(a)                                 five per cent. per annum; and

 

(b)                                 the Prime Rate.

 

15.1.3              For the purpose of paragraph (b) of Clause 15.1.2, the
Senior Creditor may (acting reasonably):

 

(a)                                 select successive periods of any duration of
up to three months; and

 

(b)                                 determine the appropriate rate fixing day
for that period.

 

15.1.4              Interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each period applicable to that
overdue amount but will remain immediately due and payable.

 

15.2                        No prejudice

 

The Senior Creditor’s rights under this Deed are in addition to and shall not
prejudice or affect any security or any other right or remedy in respect of the
Senior Debt, whether from an Obligor or any guarantor or surety.

 

15.3                        lnformation

 

The Company consents to the disclosure by either Creditor to the other Creditor
of any information about the Company.

 

16                                  Additional Parties

 

16.1                        Additional Intra-Group Creditors

 

16.1.1              The Company may request that any person (the New Intra-Group
Creditor) becomes a Intra-Group Creditor.

 

16.1.2              The New Intra-Group Creditor shall become a Intra-Group
Creditor if:

 

(a)                                 the Company and the New Intra-Group Creditor
deliver to the Lender a duly completed and executed Intra-Group Creditor
Accession Deed; and

 

--------------------------------------------------------------------------------


 

(b)                                 the Company confirms that no Default is
continuing or would occur as a result of the New Intra-Group Creditor becoming
an Intra-Group Creditor.

 

16.2                        Additional Obligors

 

16.2.1              The Company may request that any person (the New Obligor)
becomes an Obligor.

 

16.2.2              The New Obligor shall become an Obligor if:

 

(a)                                 the Company and the New Obligor deliver to
the Lender a duly completed and executed Obligor Accession Deed; and

 

(b)                                 the Company confirms that no Default is
continuing or would occur as a result of the New Obligor becoming an Obligor.

 

17                                  Notices

 

17.1                        Communications  in  writing

 

Any communication under or in connection with this Deed shall be in writing and,
unless otherwise stated, must be made by letter.

 

17.2                        Addresses

 

17.2.1              The address (and the department or officer, if any, for
whose attention the communication is to be made) of each party for any
communication or document to be made or delivered under or in connection with
this Deed is that identified with its name below or any substitute address,
department or officer as either party may notify to the other by not less than
five Business Days’ notice.

 

17.2.2              The addresses referred to in Clause 17.2.1 are:

 

(a)                                 The Parent

 

Evolving Systems Inc.

9777 Pyramid Court, Suite 100

Englewood, CO 80112

 

Attention:                                         the Directors

 

(b)                                 The Company:

 

Evolving Systems Holdings Limited I Evolving Systems Limited I Evolving Systems
BLS Ltd

2nd Floor

31 Chertsey Street

Guildford

Surrey

GU14HD

 

Attention:                                         Directors

 

(c)                                  The Original Intra-Group Creditors and
Original Obligors:

 

As set out opposite its name in Schedule 1 (Original Intra-Group Creditors) and
Schedule 2 (Original Obligors).

 

--------------------------------------------------------------------------------


 

(d)                                 The Senior Creditor:

 

East West Bank

Technology & Commercial Banking Group

2350 Mission College Blvd., Suite 988

Santa Clara, CA 95054

 

Attention:                                         Chris Hetterly

 

17.3                        Delivery

 

17.3.1              Any communication or document made or delivered by one
person to another under or in connection with this Deed will only be effective:

 

(a)                                 when it has been left at the relevant
address; or

 

(b)                                 two Business Days (or, In the case of
airmail, five Business Days) after being deposited in the post postage prepaid
(or, as the case may be, airmail postage prepaid), in an envelope addressed to
it at that address,

 

and, if a particular department or officer is specified as part of Its address
details provided under Clause 17.2 (Addresses), if addressed to that department
or officer.

 

18                                  Assignments

 

18.1                        Intra-Group Creditors

 

Each Intra-Group Creditor may not assign or otherwise dispose of:

 

(a)                                 any Intra-Group Debt: or

 

(b)                                 any of Its rights under this Deed or any
Junior Finance Document, without the consent of the Senior Creditor.

 

18.2                        Senior Creditor

 

The Senior Creditor may assign or otherwise dispose of any of its rights under
this Deed to any person to whom it assigns or transfers any of its rights or
obligations under the Senior Facility Agreement.

 

19                                  Counterparts

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

20                                  Governing law and enforcement

 

20.1                        Governing law

 

English law governs this Deed, its interpretation and any non-contractual
obligations arising from or connected with it.

 

20.2                        Jurisdiction

 

20.2.1              The courts of England have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Deed (including a dispute
regarding the existence, validity or termination of this Deed) (a Dispute).

 

--------------------------------------------------------------------------------


 

20.2.2              The parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.

 

20.2.3              Notwithstanding Clause 20.2.1, the Senior Creditor shall not
be prevented from taking proceedings relating to a Dispute in any other courts
with jurisdiction.  To the extent allowed by law, the Senior Creditor may take
concurrent proceedings in any number of jurisdictions.

 

20.3                        Service of process

 

20.3.1              Subject to Clause 20.3.3, the address for service of the
Parent, each Intra-Group Creditor and each Obligor not incorporated in England
and Wales (each a Foreign Company) under this Clause is:

 

FAO: Directors

 

Evolving Systems Holdings Limited I Evolving Systems Limited I Evolving Systems
BLS Limited

2nd Floor

31 Chertsey Street

Guildford

Surrey

GU1 4HD

 

20.3.2              Without prejudice to any other mode of service allowed under
any relevant law, any Service Document relating to proceedings before the
English courts may be served on a Foreign Company at its address for service.
That service may be made by pre-paid first class recorded delivery post or any
other method allowed by law.

 

20.3.3              If a Foreign Company wishes to change its address for
service to a different address in England or Wales, it may do so by giving the
Senior Creditor at least 20 Business Days’ written notice of its new address for
service.

 

20.3.4              In this Clause, “Service Document” means any claim form,
application notice, judgment, order or other notice of legal process relating to
this Deed.

 

This Deed has been entered Into on the date stated at the beginning of this
Deed. It has been executed as a deed by the Parent, the Company, each
Intra-Group Creditor and each Obligor and delivered by them as a deed on that
date.

 

--------------------------------------------------------------------------------


 

Schedule 1- Original Intra-Group Creditors

 

Name of Company

 

Registered number (or 
equivalent, If any)

 

Notice details

 

 

 

 

 

 

 

Evolving Systems, Inc.

 

2580274

 

Address:

 

9777 Pyramid Court, Suite 100
Englewood, CO 80112

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

 

 

 

 

 

 

Evolving Systems Holdings Limited

 

05272751

 

Address:

 

2nd Floor, 31 Chertsey Street, Guildford, Surrey

 

 

 

 

 

 

GU1HD

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

 

 

 

 

 

 

Evolving Systems BLS Limited

 

10723209

 

Address:

 

2nd Floor, 31 Chertsey Street, Guildford, Surrey
GU1 4HD

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

 

 

 

 

 

 

Evolving Systems Limited

 

02325854

 

Address:

 

2nd Floor, 31 Chertsey Street, Guildford, Surrey
GU1 4HD

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

--------------------------------------------------------------------------------


 

Schedule 2- Obligors

 

Name of Company

 

Registered number (or 
equivalent, If any)

 

Notice details

 

 

 

 

 

 

 

Evolving Systems, Inc.

 

2580274

 

Address:

 

9777 Pyramid Court, Suite 100 Englewood, CO 80112

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

 

 

 

 

 

 

Evolving Systems Holdings Limited

 

05272751

 

Address:

 

2nd Floor, 31 Chertsey Street,

Guildford, Surrey

GU1 4HD

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

 

 

 

 

 

 

Evolving Systems BLS Limited

 

10723209

 

Address:

 

2nd Floor, 31 Chertsey Street,

Guildford, Surrey

GU1 4HD

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

 

 

 

 

 

 

Evolving Systems Limited

 

02325854

 

Address:

 

2nd Floor, 31 Chertsey Street,

Guildford, Surrey

GU1 4HD

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Directors

 

--------------------------------------------------------------------------------


 

Signatories to Subordination Deed

 

Parent

 

 

 

 

 

Executed as a deed by

)

 

Evolving Systems, Inc.

)

 

acting by

)

 

 

)

Richard A. Dinkel

 

)

 

being [a] person[s) who

)

 

In accordance with the law of Delaware

)

 

(is/are] acting under the

)

 

authority of the company

)

 

 

Company

 

 

 

 

Executed as a deed by

)

 

Evolving Systems Holdings Limited

)

Richard A. Dinkel

acting by a director in the presence of:

)

 

 

 

Signature of witness :

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

Intra-Group Creditors

 

 

 

 

 

Executed as a deed by

)

 

Evolving Systems, Inc. acting by

)

 

 

)

 

 

)

 

 

)

Richard A. Dinkel

being [a] person(s] who

)

 

in accordance with the law of Delaware

)

 

[Is/are] acting under the

)

 

authority of the company

)

 

 

--------------------------------------------------------------------------------


 

Executed as a deed by

)

 

Evolving Systems Holdings Limited

)

 

acting by a director in the presence of:

)

Richard A. Dinkel

 

)

 

 

Signature of witness:

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

Executed as a deed by

)

 

Evolving Systems Limited acting by

)

Richard A. Dinkel

a director in the presence of:

)

 

 

 

Signature of witness:

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

Executed as a deed by

)

 

Evolving Systems BLS Limited acting by

)

Richard A. Dinkel

a director in the presence of:

)

 

 

 

Signature of witness:

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

--------------------------------------------------------------------------------


 

Obligors

 

 

 

Executed as a deed by

)

 

Evolving Systems, Inc. acting by

)

 

 

)

Richard A. Dinkel

being [a] person[s) who

)

 

in accordance with the law of Delaware

)

 

is/are) acting under the authority

)

 

of the company

)

 

 

Executed as a deed by

)

 

Evolving Systems Holdings Limited

)

Richard A. Dinkel

acting by a director in the presence of:

)

 

 

 

Signature or witness:

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

Executed as a deed by

)

 

Evolving Systems Limited acting by

)

Richard A. DInkel

a director in the presence of:

)

 

 

 

Signature of witness:

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

--------------------------------------------------------------------------------


 

Executed as a deed by

)

 

Evolving Systems BLS Limited

)

 

acting by a director in the

)

Richard A. Dinkel

presence of:

)

 

 

 

Signature of witness:

Alice M. Ahern

 

 

Name of witness:

Alice M. Ahern

 

 

Address

9777 Pyramid Ct.

 

Englewood, CO 80112

 

The Senior Creditor

 

 

 

 

 

SIGNED by

)

 

 

)

Chris Hetterly

for and on behalf of

)

Managing Director

East West Bank

)

 

 

--------------------------------------------------------------------------------